SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that District Court be and it hereby is AFFIRMED.
Pro se plaintiff-appellant James J. Juliano, Jr. (“Juliano”) appeals various orders issued over the course of 2003 and 2004 by the United States District Court for the Northern District of New York (Scullin, C. J.). Some of the defendants-appellees have, in turn, requested sanctions pursuant to Rules 38 and 39 of the Federal Rules of Appellate Procedure against Juli*357ano for filing the instant appeal. Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues.
We have considered all of Juliano’s claims and find them to be without merit. The district court’s judgment is therefore AFFIRMED, and Juliano’s outstanding motions are all DENIED. Appellees’ request for sanctions is DENIED. The plaintiff is notified, however, that the further filing of frivolous appeals, motions, petitions, or other documents may result in the requirement that he obtain permission of this Court before making future filings.